DETAILED ACTION
This Office action is in response to applicant’s amendments and arguments filed 10/29/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 10/29/2020, claims 1-16 were cancelled, and new claims 17-20 were added.  Claims 17-20, as filed on 10/29/2020, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments filed 10/29/2020.  Applicant’s amendments to the specification were received on 10/29/2020 and are acceptable.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments filed 10/29/2020, and were withdrawn.  The rejections of claims 1, 3, and 11 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments filed 10/29/2020.  The rejections of claims 12 and 13 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments filed 10/29/2020.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 3, “parallel relatiion” should be --- parallel relation ---.
In line 4, “of affixed” should be --- affixed ---.
 ---.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 3-5, the limitations “the at least one adjustable lateral top frame having a transverse frame and two sets of connecting seats at opposite ends thereof, each of the two sets of connecting seats” render the claim indefinite because it is unclear whether or not: there are a total of four connecting seats distributed as two connecting seats at each end of the transverse frame; and “at opposite ends thereof” refers to opposite ends of the transverse frame.  Applicant is suggested to amend the limitations to --- the at least one adjustable lateral top frame having two connecting seats respectively disposed at two opposite ends of a transverse frame, each of the connecting seats ---.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogue Fitness (refer to the Non-Patent Literature (NPL), dated 05/11/2016, at https://web.archive.org/web/20160511213413/http://www.roguefitness.com/monster-rig-2-0).
Regarding claim 17, Rogue Fitness discloses a pull-up exercise apparatus comprising:
a vertical rectangular tube (refer to the annotated NPL, see below) having a bottom end (refer to the annotated NPL, see below) and a top end (refer to the annotated NPL, see below) and a tube body portion (refer to the annotated NPL, see below) extending between the bottom end and the top end, said tube body portion having a plurality of positioning portions (refer to the annotated NPL, see below) affixed 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a horizontal tube (refer to the annotated NPL, see above) having a connecting end (refer to the annotated NPL, see above) and an extending end (refer to the annotated NPL, see above), the connecting end having a first locking plate (refer to the annotated NPL, see above) affixed thereto, the first locking plate being removably affixed by fasteners to a side of the tube body portion of said vertical rectangular tube (via the corresponding bolts; refer to the annotated NPL, see above), the extending end 
a pull-up frame (refer to the annotated NPL, see above) horizontally disposed and spaced below and in parallel relation to said horizontal tube (refer to the annotated NPL, see above), said pull-up frame having a cross bar (refer to the annotated NPL, see above), the cross bar having a mounting end locking plate (refer to the annotated NPL, see above) and an extended end locking plate (refer to the annotated NPL, see above) at opposite ends thereof, wherein the mounting end locking plate is removably locked to one side of said vertical rectangular tube (via the corresponding bolts; refer to the annotated NPL, see above), the extended end locking plate and the second locking plate being in coplanar relation (refer to the annotated NPL, see above), wherein the extended end locking plate and the second locking plate are locked-connected to a connecting plate (via the corresponding bolts to the black connecting plate having the “ROGUE” logo; refer to the annotated NPL, see above, and the corresponding detail view, see below), wherein the connecting plate and the second locking plate and the extended end locking plate each have a plurality of locking holes (refer to the annotated NPL, see above) that receive screw-in positioning members (the corresponding bolts in the connecting plate; refer to the annotated NPL, see above, and the corresponding detail view, see below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 18, Rogue Fitness further discloses a first corner reinforcing plate (refer to the annotated NPL, see above) affixed to and extending between the cross bar and the mounting end locking plate; and a second corner reinforcing plate (refer to the annotated NPL, see above) affixed to the cross bar and the extended end locking plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogue Fitness (refer to the Non-Patent Literature (NPL), dated 05/11/2016, at https://web.archive.org/web/20160511213413/http://www.roguefitness.com/monster-rig-2-0) in view of Knapp (US 6,685,601), and further in view of Inouye (US 2018/0142832).
Regarding claim 19, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 19, see above), Rogue Fitness discloses the invention as substantially claimed, see above, and further discloses wherein said horizontal tube has a plurality of positioning holes arranged in laterally spaced relationship (the plurality of positioning holes of the horizontal tube are arranged in a laterally spaced relationship; refer to the annotated NPL, see above), the plurality of positioning holes for receiving at least one adjustable lateral top frame (at least one adjustable lateral top frame is capable of being received by the plurality of positioning holes of the horizontal tube of the invention of Rogue Fitness; refer to the annotated NPL, see above).
However, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 19, see above), Rogue Fitness fails to disclose: at least one adjustable lateral top frame having a transverse frame and two sets of connecting seats at opposite ends thereof.
Knapp teaches an analogous invention (Figure 1) wherein an adjustable lateral top frame (the optional overhead bar 48 together with the ends of the optional overhead bar 48 that couple to the upper lateral members 30a and 30b, respectively; Figure 1; column 12, lines 49-53) has a transverse frame (the optional overhead bar 48; Figure 1; 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Rogue Fitness to include at least one adjustable lateral top frame having a transverse frame and two sets of connecting seats at opposite ends thereof, as taught by Knapp, in order to provide an overhead bar that may be used to perform chin-up and/or pull-up exercises (Knapp: Figure 1; column 12, lines 49-53) for the advantage of enabling multiple users to simultaneously perform chin-up and/or pull-up exercises on the adjustable horizontal top frames and the pull-up operating frame, respectively.
As can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 19, see above), Rogue Fitness in view of Knapp teaches the invention as substantially claimed, see above, but fails to disclose: each of the two sets of connecting seats having a plurality of locking holes that correspond to the plurality of positioning holes of said horizontal tube.
Inouye teaches an analogous invention with a connecting seat (the multi-use mounting bracket 300; Figures 3A and 3B; paragraph 0058) disposed at an end of a transverse frame (the therapeutic extension 110; Figures 3A and 3B), wherein the connecting seat is provided with a plurality of locking holes (the pairs of holes 103a, 103b and 105a, 105b in the multi-use mounting bracket 300; Figures 3A and 3B; paragraph 0058) corresponding to a plurality of positioning holes (the corresponding perforations 321a, 321b in the post 320; Figures 3A and 3B; paragraph 0058) provided 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the connecting seats of the invention of Rogue Fitness modified by Knapp such each connecting seat is provided with a plurality of locking holes corresponding to the plurality of positioning holes of the horizontal tube, as taught by Inouye, in order to ensure that a connecting seat is secured to the horizontal tube (Inouye: “The quick detach pin 330 is inserted through the top pair of holes 103a and 103b as well as the corresponding pair of perforations 321a and 321b to secure the multi-use mounting bracket 300 to the post 320.”; paragraph 0058; Figures 3A and 3B).
As can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 19, see above), Rogue Fitness in view of Knapp, and further in view of Inouye, teaches the invention as substantially claimed, see above, and further teaches the plurality of positioning holes receiving at least one adjustable lateral top frame (see above).
Regarding claim 20, as can best be understood (refer to the 35 U.S.C. § 112(b) rejection of claim 20, see above), Rogue Fitness in view of Knapp, and further in view of Inouye, teaches the invention as substantially claimed, see above, and further teaches wherein the horizontal tube (Rogue Fitness: refer to the annotated NPL, see above) has a rectangular cross-section (Inouye teaches that a structural tube (the post 320; Figures 3A and 3B; paragraph 0058; paragraph 0058) is capable of having a rectangular cross-section.).

Response to Arguments
Applicant’s arguments filed 10/29/2020 have been fully considered but they are not persuasive.
Applicant’s argument that “Although the Rogue Fitness website appears to show one of the embodiments of the present invention, it does not show that the “extended end locking plate and the second locking plate are lock-connected to a connecting plate”.  There does not appear to be in a “connecting plate” in the photograph of the Rogue Fitness apparatus.” is unpersuasive.  The connecting plate being lock-connected to the extended end locking plate and the second locking plate was identified in the annotated figure in the Non-Final Rejection, dated 08/10/2020, and reproduced herein and in the corresponding detail view.  See above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784